Case 1:19-cv-06736-KAM-SMG Document 8 Filed 04/23/20 Page 1 of 2 PageID #: 64

Sheehan & Associates, P.C.                          505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                       tel. 516.303.0552     fax 516.234.7800

                                                              April 23, 2020
District Judge Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                                  Re: 1:19-cv-06736-KAM-SMG
                                                                      King v. H Mart, Inc.
Dear District Judge Matsumoto:

       This office, with co-counsel Michael Reese, Reese LLP, represents the plaintiff. On
Monday, April 20, 2020, defendant served and filed a letter seeking a pre-motion conference to
dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(1) and (b)(6). In accordance with your
Honor's Chambers Practices ("Individual Rules"), plaintiff is required to serve and file a letter
response within three business days.

        Consistent with the rules and practices of the Court, which typically consider service of a
defendant's pre-motion letter timely service under Rule 12 if served within the time required by
the Rule, plaintiff will "amend its pleading once as a matter of course" within 21 days "after service
of [defendant's] motion under Rule 12(b)." Fed. R. Civ. P. 15(a)(1)(B); Solis v. McAleenan, No.
19-cv-5383 (S.D.N.Y. Dec. 5, 2019) ("Under Rule 15(a)(1)(B), a plaintiff has 21 days after the
service of a motion under Rule 12(b) to amend the complaint once as a matter of course.");
Martinez v. LVNV Funding, LLC, No. 14-cv-00677, 2016 WL 5719718, at *3 (E.D.N.Y. Sept. 30,
2016); M.E.S., Inc. v. Liberty Mut. Sur. Group., No. 10-cv-0798, 2014 WL 46622 (E.D.N.Y. Jan.
6, 2014), *2 (noting that a plaintiff's amendment as of right in response to defendant's pre-motion
letter seeking dismissal "allow[s] for the more efficient use of the Court's time and resources
because the Court need only meet with the Parties once…and the need for the motion may be
obviated if the amended pleading deals with Defendants' concerns.").

         Plaintiff will file an amended complaint on or before Monday, May 11, 2020, 21 days after
defendant's letter-motion was served. Fed. R. Civ. P. 6(a)(1)(A) (excluding "the day of the event
that triggers the period"); 6(a)(1)(C) (where the last day of the period is "a Saturday, Sunday, or
legal holiday, the period continues to run until the end of the next day that is not a Saturday,
Sunday, or legal holiday."); Fed. R. Civ. P. 15(a)(1)(B). Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
Case 1:19-cv-06736-KAM-SMG Document 8 Filed 04/23/20 Page 2 of 2 PageID #: 65



                                       Certificate of Service

I certify that on April 23, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
